ORDER

PER CURIAM.
Elliott Sidner appeals his conviction, after a bench trial, for trafficking in the second degree and possession of marijuana under thirty five grams. He was sentenced as a prior and persistent offender to 10 years. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).